     Case 2:12-cv-01699-KJM-EFB Document 217 Filed 06/14/19 Page 1 of 4

 1    XAVIER BECERRA
      Attorney General of California
 2    VINCENT DICARLO
      Supervising Deputy Attorney General
 3    BERNICE L. LOUIE YEW, State Bar No. 114601
      Deputy Attorney General
 4    E-mail: Bernice.Yew@doj.ca.gov
      EMMANUEL R. SALAZAR, State Bar No. 240794
 5    Deputy Attorney General
      E-mail: Emmanuel.Salazar@doj.ca.gov
 6     2329 Gateway Oaks Drive, Suite 200
       Sacramento, CA 95833-4252
 7     Telephone: (916) 621-1835
       Fax: (916) 274-2929
 8
      Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
      UNITED STATES OF AMERICA, et al., ex           2:12-CV-1699 KJM EFB
14    rel. LOYD F. SCHMUCKLEY, JR.,
                                                     DECLARATION OF EMMANUEL R.
15                                Plaintiffs,        SALAZAR

16                   v.

17                                                   Related to ECF No. 195, 204, 205, 208
      RITE AID CORPORATION,
18
                                  Defendant.
19

20    STATE OF CALIFORNIA ex rel. LOYD F.
      SCHMUCKLEY, JR.,
21
                                  Plaintiff,
22
                     v.
23
      RITE AID CORPORATION,
24
                                  Defendant.
25

26

27

28

                                     DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
     Case 2:12-cv-01699-KJM-EFB Document 217 Filed 06/14/19 Page 2 of 4

 1                            DECLARATION OF EMMANUEL R. SALAZAR

 2           I, Emmanuel R. Salazar, declare as follows:

 3           1.       I am a Deputy Attorney General assigned to the Bureau of Medi-Cal Fraud and

 4   Elder Abuse, Office of the Attorney General, California Department of Justice. I currently am

 5   one of the lead attorneys handling the above-captioned matter on behalf of the Attorney General

 6   for the State of California (“California”).

 7           2.       I have personal knowledge of the facts I state below. If I were called as a witness,

 8   I could competently testify about what I have written in this declaration.

 9           3.       On August 23, 2018, California and Tera Heintz, Michael Eagan, and Elaine

10   Fenna, counsel for Defendant Rite Aid Corporation (“Rite Aid”) had a meet-and-confer call to

11   discuss the ongoing discovery between the parties, where California observed that Rite Aid

12   seemed to not understand the materials produced on July 27, 2018. California therefore offered to

13   facilitate informal interviews or draft declarations that may address Rite Aid’s questions or

14   concerns. In response, Rite Aid, stated it would like to depose witnesses.

15           4.       Attached hereto as Exhibit A is a true and correct copy of an August 24, 2018

16   letter from California to Rite Aid.

17           5.       Attached hereto as Exhibit B is a true and correct copy of an August 27, 2018

18   email from California to Rite Aid.

19           6.       On August 30, 2018, California and Rite Aid’s counsel had another call regarding

20   the ongoing discovery between the parties, where both parties mutually agreed to hold off on

21   discovery of other data materials relating to the claims universe. Attached hereto as Exhibit C is

22   a true and correct copy of the August 31, 2018 letter from California to Rite Aid.

23           7.       Attached hereto as Exhibit D is a true and correct copy of a September 2018 email

24   thread among Counsel in this matter. Highlighted therein are portions cited in the Opposition to

25   ECF No. 208.

26           8.       Attached hereto as Exhibit E is a true and correct copy of a September 19, 2018

27   email from California to Rite Aid.

28
                                                                1
        __________________________________________________________________________________________________________________
                                          DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
     Case 2:12-cv-01699-KJM-EFB Document 217 Filed 06/14/19 Page 3 of 4

 1          9.       Attached hereto as Exhibit F is a true and correct copy October 9, 2018 email

 2   from California to Rite Aid.

 3          10.      Despite Plaintiffs’ requests, Rite Aid excluded Plaintiffs from its communications

 4   with the Department of Health Care Services (“DHCS”) and the United States Attorney’s Office

 5   for the Eastern District of California (“USAO”).

 6          11.      Attached hereto as Exhibit G are true and correct copies of excerpts from the

 7   deposition transcript of Michael J. Petron, CPA, CFE, taken in this matter on November 30, 2018.

 8   Highlighted therein are portions in the Opposition to ECF No. 208.

 9          12.      Attached hereto as Exhibit H is a true and correct copy of the January 8, 2019

10   Letter from Rite Aid’s Counsel to the USAO.

11          13.      Rite Aid did not conduct any further discovery relating to the representativeness of

12   the underlying universes with respect to Rite Aid’s overall business, volume of drugs dispensed,

13   or overall Medi-Cal business. Nor did it disclose data relating to these topics to support Dr.

14   Epstein’s “observations.”

15          14.      Attached hereto as Exhibit I are true and correct copies of excerpts from the

16   deposition transcript of Roy J. Epstein, Ph.D., taken in this matter on April 10, 2019. Highlighted

17   therein are portions cited in the Opposition to ECF No. 208.

18          15.      Rite Aid did not notice the deposition of Marilyn Meixner or any California

19   30(b0(6) witness relating to the sampling methodology.

20          16.      On April 30, 2019, Rite Aid emailed a deposition subpoena purportedly for David

21   Poulson of the USAO.

22          I declare under penalty of perjury under the laws of the State of California and the United

23   States of America that the foregoing is true and correct. Executed this 14th day of June 2019 at

24   Sacramento, California.

25
                                                         /s/ Emmanuel R. Salazar
26                                                       Emmanuel R. Salazar
27

28
                                                               2
       __________________________________________________________________________________________________________________
                                         DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
     Case 2:12-cv-01699-KJM-EFB Document 217 Filed 06/14/19 Page 4 of 4

 1                                  PROOF OF SERVICE OF DOCUMENT

 2   I am over the age of 18 and not a party to this action. My business address is: 2329 Gateway
     Oaks Drive, Suite 200, Sacramento, CA 95833.
 3
     A true and correct copy of the foregoing document entitled:
 4
     DECLARATION OF EMMANUEL R. SALAZAR
 5
     was served in the manner stated below:
 6
     SERVED BY CM/ECF SERVICE: Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 135,
 7   on 6/14/2019, I served the following persons and/or entities by the Court’s CM/ECF service:

 8
      Eric W. Sitarchuk                                        Michael L. Armitage
 9    Kelly A. Moore                                           Wm. Paul Lawrence
      Benjamin P. Smith                                        Charles S. Segal
10    Michael Q. Eagan                                         c/o Waters & Kraus
      Morgan, Lewis & Bockius, LLP                             37163 Mountville Road
11    One Market, Spear Street Tower                           Middleburg, VA 20117
      San Francisco, CA 94105-1596
12

13    Catherine J. Swann                                       Jennifer L. Bartlett
      United States Attorney’s Office                          Brian P. Barrow
14    501 I Street, Suite 10-100                               Bartlett Barrow LLP
      Sacramento, CA 95814                                     225 S. Lake Avenue, Suite 300
15                                                             Pasadena, CA 91101

16

17   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
18

19   6/14/2019                   Sharon Brecht                                      /s/ Sharon Brecht

20     Date                      Printed Name                                  Signature
21

22

23

24

25

26

27

28
                                                               3
       __________________________________________________________________________________________________________________
                                         DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)
